Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.h.4.n . FEE WAIVER AND EXPENSE ASSUMPTION AGREEMENT FEE WAIVER AND EXPENSE ASSUMPTION AGREEMENT, effective as of , 2008, between DFA Investment Dimensions Group Inc. , a Maryland corporation (the Fund), on behalf of DFA Intermediate-Term Extended Quality Portfolio (the Portfolio), and Dimensional Fund Advisors LP , a Delaware limited partnership (Dimensional). WHEREAS, Dimensional has entered into an Investment Advisory Agreement with the Fund, on behalf of the Portfolio, pursuant to which Dimensional provides investment management services for the Portfolio, and for which Dimensional is compensated based on the average net assets of such Portfolio; and WHEREAS, the Fund and Dimensional have determined that it is appropriate and in the best interests of the Portfolio and its shareholders to limit the expenses of the Portfolio; NOW, THEREFORE, the parties hereto agree as follows: 1. Fee Waiver and Expense Assumption by Dimensional . Dimensional agrees to waive all or a portion of its management fee and to assume the expenses of the Portfolio to the extent necessary to limit the ordinary operating expenses of the Institutional Class shares of the Portfolio (not including expenses incurrent through an investment in other investment companies) (Portfolio Expenses) to 0.27% of the average net assets of the Institutional Class shares of the Portfolio on an annualized basis (the Expense Limitation Amount). 2. Duty to Reimburse Dimensional . If, at any time, the Portfolio Expenses are less than Expense Limitation Amount of the Institutional Class shares of the Portfolio, the Fund, on behalf of the Portfolio, shall reimburse Dimensional for any fees previously waived and/or expenses previously assumed to the extent that such reimbursement will not cause the annualized Portfolio Expenses to exceed the Expense Limitation Amount. There shall be no obligation of the Fund, on behalf of the Portfolio, to reimburse Dimensional for fees waived or expenses previously assumed by Dimensional more than thirty-six months prior to the date of any such reimbursement. 3. Assignment . No assignment of this Agreement shall be made by Dimensional without the prior consent of the Fund. 4. Duration and Termination . This Agreement shall continue in effect until March 1, 2010, and shall continue in effect from year to year thereafter, unless and until the Fund or Dimensional notifies the other party to the Agreement, at least thirty days prior to the end of the one-year period for the Portfolio, of its intention to terminate the Agreement. This Agreement shall automatically terminate upon the termination of the Investment Advisory Agreement for the Portfolio. . IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first written above. DIMENSIONAL FUND ADVISORS LP DFA INVESTMENT DIMENSIONS GROUP INC. By: DIMENSIONAL HOLDINGS INC., General Partner By: Name: Title: By: Name: Title:
